UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 21-6003


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

TERRY L. ADAMS,

                   Defendant - Appellant.



                                     No. 21-6292


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

TERRY L. ADAMS,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:11-cr-00064-LO-1)


Submitted: May 20, 2021                                       Decided: May 25, 2021
Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry L. Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Terry L. Adams challenges the district court’s order

denying his motion for a sentence reduction under the First Step Act of 2018, Pub. L. No.

115-291, §§ 401, 404, 132 Stat. 5194, 5220-22. We have reviewed the record and find no

reversible error. Accordingly, we deny Adams’ motion for appointment of counsel and

affirm for the reasons stated by the district court. United States v. Adams, No. 1:11-cr-

00064-LO-1 (E.D. Va. Oct. 29, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           3